     Case 2:16-cv-02681-AWI-EPG Document 72 Filed 07/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STAND UP FOR CALIFORNIA!, et al.,               No. 2:16-cv-02681-AWI-EPG
12                      Plaintiffs,
13           v.                                       ORDER CONCERNING BRIEFING
                                                      SCHEDULE
14    UNITED STATES DEPARTMENT OF
      THE INTERIOR, et al.,
15
                        Defendants.
16

17          On July 6, 2020, the Court ordered a briefing schedule and noted it would be of no effect

18   if the Ninth Circuit did not issue a formal mandate by August 1, 2020. (ECF No. 70). The Ninth

19   Circuit issued a formal mandate on July 20, 2020. (ECF No. 71).

20          Therefore, it is HEREBY ORDERED that the briefing schedule set forth in the Court’s

21   July 7, 2020 order (ECF No. 70) shall be the order for the schedule going forward.

22
     IT IS SO ORDERED.
23

24      Dated:    July 23, 2020                              /s/
                                                      UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                      1
     Case 2:16-cv-02681-AWI-EPG Document 72 Filed 07/23/20 Page 2 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                           2
